Citation Nr: 1505314	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Propriety of reduction in the evaluation of urinary incontinence, status-post prostate cancer, from 100 percent, effective August 1, 2009.

2.  Entitlement to an increased rating, greater than 60 percent for urinary incontinence, status-post prostate cancer.
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin.



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1965 until May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal following a March 2009 proposal, and subsequent May 2009 effectuation of a reduction in the evaluation of the Veteran's service-connected residual urinary incontinence status-post prostate cancer treatment in decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran appealed from the reduction and the newly assigned rating, and these matters are now before the Board.
 
The Veteran testified via video conference before the undersigned Veterans Law Judge at a hearing held in November 2014.  A transcript of the hearing has been associated with the claims file.

The Board notes that in his June 2009 notice of disagreement and an October 2010 statement in support of clam, the Veteran has variously indicated that the rating reduction at issued was "based upon clear and undisputable errors," and/or "clear and unmistakable error" on the part of the RO.  To the extent that the Veteran has attempted to raise a claim of clear and unmistakable error in the RO decision effecting his reduction, the Board finds that such a claim cannot be raised at this time.

RO decisions are final and binding, and will be accepted as correct in the absence of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) (2001); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  Here, the Veteran has argued the presence of clear and unmistakable error in a decision of May 2009 which is the subject of the current appeal and thus is not final.  Accordingly, as there is no final RO decision, a claim based on clear and unmistakable error in a prior RO decision may not be brought at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Propriety of Reduction

In an unappealed April 2008 decision, the RO granted service connection for prostate cancer, and established a 100 percent (i.e., total) evaluation, effective January 29, 2007.  In March 2009 the RO issued a proposal for reduction of the Veteran's rating for prostate cancer to 40 percent.  An accompanying letter fully explained the Veteran's recourse if he wished to present evidence for the RO's consideration in this matter.  In May 2009 the RO issued a decision effecting the reduction of the Veteran's evaluation for prostate cancer to 40 percent, effective August 1, 2009.

In June 2009 - within one year of the issuance of the May 2009 RO decision, the Veteran sent VA a letter notifying his disagreement with the decision to reduce his evaluation to less than 100 percent, and arguing that the proposed and actual reductions "from 100 [percent] to 40 [percent] violates his rights to procedural due process and abrogates [VA's] duty to assist him in developing his claims which would have obviate any such reduction."

While the June 2009 statement constitutes a valid notice of disagreement with the rating reduction, the RO has failed to issue a responsive statement of the case (SOC).  Rather, the record appears to reflect that the RO interpreted the statement as an intention to raise a new claim for an increased evaluation.

When a Veteran has filed a notice of disagreement and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Here, in order to rectify the due process deficiency, these matters must be remanded for the preparation and issuance of a SOC.

Increased Rating for Urinary Incontinence, Status-Post Prostate Cancer

The Veteran was provided a VA examination in August 2013 in connection with his claim for a higher rating for urinary incontinence.  Examination report in Virtual VA.  The examination included review of urinary tract conditions (including bladder and urethra) as well as prostate cancer.  Such evidence is directly applicable to the Veteran's claim for increase, and the Board finds that the issue must accordingly be remanded for initial consideration by the RO and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran an appropriate statement of the case addressing the matter of propriety of the May 2009 decision, reducing the evaluation of urinary incontinence, status-post prostate cancer, from 100 percent, effective August 1, 2009.

The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless the Veteran perfects his appeal on this matter.

2.  Issue the Veteran an appropriate supplemental statement of the case addressing the issue of entitlement to an increased rating for urinary incontinence, status-post prostate cancer based on review and consideration of all evidence of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




